Exhibit 10.2

Registration Rights Agreement

This REGISTRATION RIGHTS AGREEMENT, dated as of July 29, 2011, is made and
entered into by and between Apollo Commercial Real Estate Finance, Inc., a
Maryland corporation (the “Company”), and J.P. Morgan Securities LLC (the
“Initial Purchaser”) on behalf of Holders (as defined herein).

RECITALS

WHEREAS, this Agreement is made in connection with that certain Purchase
Agreement, dated as of July 25, 2011, between the Company and the Initial
Purchaser (the “Purchase Agreement”), with respect to the issuance and sale of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), in
the amounts and for the consideration set forth in the Purchase Agreement; and

WHEREAS, in order to induce the Initial Purchaser to enter into the Purchase
Agreement, the Company has agreed to provide to the Holders the registration
rights set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Agreement” shall mean this Registration Rights Agreement as originally executed
and as amended, supplemented or restated from time to time.

“Board” shall mean the Board of Directors of the Company.

“Business Day” shall mean Monday, Tuesday, Wednesday, Thursday, and Friday that
is not a day on which banking institutions in New York or other applicable
places where such act is to occur are authorized or obligated by applicable law,
regulation or executive order to close.

“Closing Date” shall have the meaning set forth in the Purchase Agreement.

“Common Stock” shall have the meaning set forth in the Recitals hereof.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning set forth in the introductory paragraph hereof.

“Controlling Person” shall have the meaning set forth in Section 5(a) of this
Agreement.

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company.

“End of Suspension Notice” shall have the meaning set forth in Section 3(b) of
this Agreement.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any corresponding provision of succeeding law) and the rules and regulations
thereunder.

“FINRA” shall mean the Financial Industry Regulatory Authority.

 

- 1 -



--------------------------------------------------------------------------------

“Holder” shall mean each holder of the Common Stock, listed in Schedule 1
hereto, in his, her or its capacity as a holder of Registrable Shares and their
direct and indirect transferees. For purposes of this Agreement, the Company may
deem and treat the registered holder of a Registrable Share as the Holder and
absolute owner thereof, unless notified to the contrary in writing by the
registered Holder thereof.

“Liabilities” shall have the meaning set forth in Section 5(a)(i) of this
Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
governmental or legal entity.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Shares covered by such Registration Statement and by all
other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

“Purchase Agreement” shall have the meaning set forth in the Recitals hereof.

“Registrable Shares” shall mean any shares of Common Stock held by Holders from
time to time, which shares were originally issued and sold to the Initial
Purchaser and resold by the Initial Purchaser pursuant to the Purchase
Agreement, together with any class of equity securities of the Company or of a
successor to the entire business of the Company which are issued in exchange for
such shares; provided, however, that such Registrable Shares shall cease to be
Registrable Shares with respect to any Holder upon the earliest to occur of
(A) when a Registration Statement with respect to such Holder’s Registrable
Shares shall have been declared effective under the Securities Act and all of
such Holder’s Registrable Shares shall have been disposed of pursuant to such
Registration Statement, (B) when such Holder’s Registrable Shares may be sold
without restriction pursuant to Rule 144(b) under the Securities Act or (C) when
such Holder’s Registrable Shares shall have ceased to be outstanding.

“Registration Expenses” shall mean (i) the fees and disbursements of counsel and
independent public accountants for the Company incurred in connection with the
Company’s performance of or compliance with this Agreement, including the
expenses of any special audits or “comfort” letters required by or incident to
such performance and compliance, and any premiums and other costs of policies of
insurance obtained by the Company against liabilities arising out of the sale of
any securities and (ii) all registration, filing and stock exchange fees, all
fees and expenses of complying with securities or “blue sky” laws, all fees and
expenses of custodians, transfer agents and registrars, all printing expenses,
messenger and delivery expenses and any fees and disbursements of one common
counsel retained by a majority of the Registrable Shares; provided, however,
that “Registration Expenses” shall not include any out-of-pocket expenses of the
Holders, transfer taxes, underwriting or brokerage commissions or discounts
associated with effecting any sales of Registrable Shares that may be offered,
which expenses shall be borne by each Holder of Registrable Shares on a pro rata
basis with respect to the Registrable Shares so sold.

“Registration Statement” means any registration statement of the Company filed
with the Commission under the Securities Act which covers any of the Registrable
Shares pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

2



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Holders’ Counsel” shall mean counsel for the Holders that is selected
by the Holders holding a majority of the Registrable Shares included in a
Registration Statement and that is reasonably acceptable to the Company.

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a)
of this Agreement.

“Suspension Event” shall have the meaning set forth in Section 3(b) of this
Agreement.

“Suspension Notice” shall have the meaning set forth in Section 3(a) of this
Agreement.

“Underwritten Offering” shall mean a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public.

Section 2. Shelf Registrations.

(a) Shelf Registration.

(i) The Company agrees to file with the Commission on the later of (A) the date
that is 90 days after the Closing Date or (B) the date that is 30 days after a
written filing request is made by a Holder (provided that, if the deadline is
not a Business Day, such filing deadline shall be the next succeeding Business
Day) a registration statement under the Securities Act for the offering on a
continuous or delayed basis pursuant to Rule 415 of the Registrable Shares (the
“Shelf Registration Statement”), and shall use commercially reasonable efforts
to cause such Shelf Registration Statement to be declared effective by the
Commission as soon as reasonably practicable thereafter. The Shelf Registration
Statement shall be on Form S-3, unless the Company is not then eligible to file
a registration statement on Form S-3 under the Securities Act, in which case
such registration statement shall be on Form S-11 or other appropriate form
under the Securities Act which the Company is then eligible to file.

(ii) Effectiveness. The Company shall use commercially reasonable efforts to
keep the Shelf Registration Statement continuously effective for the period
beginning on the date on which the Shelf Registration Statement is declared
effective and ending on the date that all of the Registrable Shares registered
under the Shelf Registration Statement cease to be Registrable Shares. During
the period that the Shelf Registration Statement is effective, the Company shall
supplement or make amendments to the Shelf Registration Statement, if required
by the Securities Act or if reasonably requested by the Holders (whether or not
required by the form on which the securities are being registered), including to
reflect any specific plan of distribution or method of sale, and shall use its
commercially reasonable efforts to have such supplements and amendments declared
effective, if required, as soon as practicable after filing.

(iii) Selection of Underwriters. If any offering pursuant to a Shelf
Registration Statement is an underwritten offering, a majority-in-interest of
the Holders participating in such underwritten offering shall have the right to
select the managing underwriter or underwriters to administer any such offering,
which managing underwriter or underwriters shall be reasonably acceptable to the
Company.

 

3



--------------------------------------------------------------------------------

Section 3. Black-Out Periods.

(a) Subject to the provisions of this Section 3, the Company shall be permitted,
in limited circumstances, to delay the filing of a Shelf Registration Statement
or amendment thereto or the filing or suspend the use, from time to time, of the
Prospectus that is part of a Shelf Registration Statement (and therefore suspend
sales of the Registrable Shares under such Shelf Registration Statement), by
providing written notice (a “Suspension Notice”) to the Selling Holders’
Counsel, if any, and to the Holders for such times as the Company reasonably may
determine is necessary and advisable (but in no event for more than an aggregate
of 90 days in any rolling 12-month period commencing on the date of this
Agreement or more than 45 consecutive days, except as a result of a refusal by
the Commission to declare any post-effective amendment to the Shelf Registration
Statement effective after the Company has used all commercially reasonable
efforts to cause the post-effective amendment to be declared effective by the
Commission, in which case, the Company must terminate the black-out period
immediately following the effective date of the post-effective amendment) if any
of the following events shall occur: (i) a majority of the Board determines in
good faith that (A) any such filing, use or the offer or sale of any Registrable
Shares would materially impede, delay or interfere with any proposed financing,
offer or sale of securities, acquisition, corporate reorganization or other
material transaction involving the Company, (B) after the advice of counsel, any
such filing, use or the offer or sale of any Registrable Shares pursuant to the
Shelf Registration Statement would require disclosure of non-public material
information not otherwise required to be disclosed under applicable law, and
(C) (x) the Company has a bona fide business purpose for preserving the
confidentiality of such transaction, (y) disclosure would have a material
adverse effect on the Company or the Company’s ability to consummate such
transaction, or (z) such transaction renders the Company unable to comply with
Commission requirements, in each case under circumstances that would make it
impractical or inadvisable to file the Shelf Registration Statement or to cause
the Shelf Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Shelf Registration Statement on a post
effective basis, as applicable; or (ii) a majority of the Board determines in
good faith, upon the advice of counsel, that it is in the Company’s best
interest or it is required by law, rule or regulation to supplement the Shelf
Registration Statement or file a post-effective amendment to the Shelf
Registration Statement in order to ensure that the prospectus included in the
Shelf Registration Statement (1) contains the information required under
Section 10(a)(3) of the Securities Act; (2) discloses any facts or events
arising after the effective date of the Shelf Registration Statement (or of the
most recent post-effective amendment) that, individually or in the aggregate,
represents a fundamental change in the information set forth therein; or
(3) discloses any material information with respect to the plan of distribution
that was not disclosed in the Shelf Registration Statement or any material
change to such information. Upon the occurrence of any such suspension, the
Company shall use its commercially reasonable efforts to file the Shelf
Registration Statement, to cause the Shelf Registration Statement to become
effective or to promptly amend or supplement the Shelf Registration Statement on
a post effective basis or to take such action as is necessary to make resumed
use of the Shelf Registration Statement as soon as possible.

(b) In the case of an event that causes the Company to delay any such filing or
suspend the use of a Shelf Registration Statement as set forth in paragraph (a)
above (a “Suspension Event”), the Company shall give a Suspension Notice to the
Selling Holders’ Counsel, if any, and the Holders and such notice shall state
generally the basis for the notice and that such delay or suspension shall
continue only for so long as the Suspension Event or its effect is continuing
and the Company is using its commercially reasonable efforts and taking all
reasonable steps to file, or to terminate suspension of the use of, the Shelf
Registration Statement as promptly as possible. A Holder shall not effect any
sales of the Registrable Shares pursuant to such Shelf Registration Statement
(or such filings) at any time after it has received a Suspension Notice from the
Company and prior to receipt of an End of Suspension Notice (as defined below).
If so directed by the Company, each Holder will deliver to the Company (at the
expense of the Company) all copies other than permanent file copies then in such

 

4



--------------------------------------------------------------------------------

Holder’s possession of the prospectus covering the Registrable Shares at the
time of receipt of the Suspension Notice. The Holders may recommence effecting
sales of the Registrable Shares pursuant to the Shelf Registration Statement (or
such filings) following further written notice to such effect (an “End of
Suspension Notice”) from the Company, which End of Suspension Notice shall be
given by the Company to the Holders and to the Selling Holders’ Counsel, if any,
promptly following the conclusion of any Suspension Event and its effect.

Section 4. Registration Procedures.

(a) In connection with the filing of any Registration Statement as provided in
this Agreement, the Company shall use commercially reasonable efforts to, as
expeditiously as reasonably practicable:

(i) prepare and file with the Commission the Registration Statement, within the
relevant time period specified in Section 2, on the appropriate form under the
Securities Act, which form (1) shall be selected by the Company, (2) shall be
available for the registration and sale of the Registrable Shares by the selling
Holders thereof, (3) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the Commission to be filed therewith or
incorporated by reference therein, and (4) shall comply in all respects with the
requirements of Regulation S-T under the Securities Act, and otherwise comply
with its obligations under Section 2 hereof;

(ii) prepare and file with the Commission such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period; and
cause each prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provision then in force) under the Securities Act and comply with the provisions
of the Securities Act, the Exchange Act and the rules and regulations thereunder
applicable to them with respect to the disposition of all securities covered by
each Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the selling Holders thereof;

(iii) (1) notify each Holder of Registrable Shares, at least five Business Days
after filing, that a Registration Statement with respect to the Registrable
Shares has been filed and advising such Holders that the distribution of
Registrable Shares will be made in accordance with any method or combination of
methods legally available by the Holders of any and all Registrable Shares;
(2) furnish to each Holder of Registrable Shares and to each underwriter of an
Underwritten Offering of Registrable Shares, if any, without charge, as many
copies of each prospectus, including each preliminary prospectus, and any
amendment or supplement thereto and such other documents as such Holder or
underwriter may reasonably request, including financial statements and schedules
in order to facilitate the public sale or other disposition of the Registrable
Shares; and (3) hereby consent to the use of the prospectus or any amendment or
supplement thereto by each of the selling Holders of Registrable Shares in
connection with the offering and sale of the Registrable Shares covered by the
prospectus or any amendment or supplement thereto;

(iv) use its commercially reasonable efforts to register or qualify the
Registrable Shares under all applicable state securities or “blue sky” laws of
such jurisdictions as any Holder of Registrable Shares covered by a Registration
Statement and each underwriter of an Underwritten Offering of Registrable Shares
shall reasonably request by the time the applicable

 

5



--------------------------------------------------------------------------------

Registration Statement is declared effective by the Commission, and do any and
all other acts and things which may be reasonably necessary or advisable to
enable each such Holder and underwriter to consummate the disposition in each
such jurisdiction of such Registrable Shares owned by such Holder; provided,
however, that the Company shall not be required to (1) qualify as a foreign
corporation or as a dealer in securities in any jurisdiction where it would not
otherwise be required to qualify but for this Section 4(a)(iv), or (2) take any
action which would subject it to general service of process or taxation in any
such jurisdiction where it is not then so subject;

(v) notify promptly each Holder of Registrable Shares under a Registration
Statement and, if requested by such Holder, confirm such advice in writing
promptly at the address determined in accordance with Section 8(e) of this
Agreement (1) when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective, (2) of any
request by the Commission or any state securities authority for post-effective
amendments and supplements to a Registration Statement and prospectus or for
additional information after the Registration Statement has become effective,
(3) of the issuance by the Commission or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose, (4) if, between the effective
date of a Registration Statement and the closing of any sale of Registrable
Shares covered thereby, the representations and warranties of the Company
contained in any underwriting agreement, securities sales agreement or other
similar agreement, if any, relating to the offering cease to be true and correct
in all material respects, (5) of the happening of any event or the discovery of
any facts during the period a Registration Statement is effective as a result of
which such Registration Statement or any document incorporated by reference
therein contains any untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading or, in the case of the prospectus, contains any untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading (which information
shall be accompanied by an instruction to suspend the use of the Registration
Statement and the prospectus (such instruction to be provided in the same manner
as a Suspension Notice) until the requisite changes have been made, at which
time notice of the end of suspension shall be delivered in the same manner as an
End of Suspension Notice), (6) of the receipt by the Company of any notification
with respect to the suspension of the qualification of the Registrable Shares,
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose and (7) of the filing of a post-effective amendment to such
Registration Statement;

(vi) furnish Selling Holders’ Counsel, if any, copies of any comment letters
relating to the selling Holders received from the Commission or any other
request by the Commission or any state securities authority for amendments or
supplements to a Registration Statement and prospectus or for additional
information relating to the selling Holders;

(vii) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement;

(viii) cooperate with the selling Holders to facilitate the timely preparation
and delivery of certificates representing Registrable Shares to be sold and not
bearing any restrictive legends; and enable such Registrable Shares to be in
such denominations and registered in such names as the selling Holders or the
underwriters, if any, may reasonably request at least three Business Days prior
to the closing of any sale of Registrable Shares;

 

6



--------------------------------------------------------------------------------

(ix) upon the occurrence of any event or the discovery of any facts, as
contemplated by Sections 4(a)(v)(5) and 4(a)(v)(6) hereof, as promptly as
practicable after the occurrence of such an event, use its best efforts to
prepare a supplement or post-effective amendment to the Registration Statement
or the related prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Shares, such prospectus will not contain at the
time of such delivery any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or will remain so
qualified, as applicable. At such time as such public disclosure is otherwise
made or the Company determines that such disclosure is not necessary, in each
case to correct any misstatement of a material fact or to include any omitted
material fact, the Company agrees promptly to notify each Holder of such
determination and to furnish each Holder such number of copies of the prospectus
as amended or supplemented, as such Holder may reasonably request;

(x) within a reasonable time prior to the filing of any Registration Statement,
any prospectus, any amendment to a Registration Statement or amendment or
supplement to a prospectus, provide copies of such document to the Selling
Holders’ Counsel, if any, on behalf of such Holders and to the underwriter(s)
and their counsel, if any, and make representatives of the Company as shall be
reasonably requested by the Holders of Registrable Shares available for
discussion of such document;

(xi) obtain a CUSIP number for the Registrable Shares not later than the
effective date of a Registration Statement, and provide the Company’s transfer
agent with printed certificates for the Registrable Shares, in a form eligible
for deposit with the Depositary, in each case, to the extent necessary or
applicable;

(xii) enter into agreements (including underwriting agreements) and take all
other customary appropriate actions in order to expedite or facilitate the
disposition of such Registrable Shares whether or not an underwriting agreement
is entered into and whether or not the registration is an underwritten
registration:

(A) make such representations and warranties to the Holders of such Registrable
Shares and the underwriters, if any, in form, substance and scope as are
customarily made by issuers to underwriters in similar Underwritten Offerings as
may be reasonably requested by them;

(B) obtain opinions of counsel to the Company and updates thereof (which counsel
and opinions (in form, scope and substance) shall be reasonably satisfactory to
any managing underwriter(s) and their counsel) addressed to the underwriters, if
any (and in the case of an underwritten registration, each selling Holder),
covering the matters customarily covered in opinions requested in Underwritten
Offerings and such other matters as may be reasonably requested by the
underwriter(s);

(C) obtain “comfort” letters and updates thereof from the Company’s independent
registered public accounting firm (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements are, or are required to
be, included in the Registration Statement) addressed to the underwriter(s), if
any, and use reasonable efforts to have such letter addressed to the selling
Holders in the case of an underwritten registration (to the extent consistent
with Statement on Auditing Standards No. 72 of the American Institute of
Certified Public Accounts), such letters to be in customary form and covering
matters of the type customarily covered in “comfort” letters to underwriters in
connection with similar Underwritten Offerings;

 

7



--------------------------------------------------------------------------------

(D) enter into a securities sales agreement with the Holders and an agent of the
Holders providing for, among other things, the appointment of such agent for the
selling Holders for the purpose of soliciting purchases of Registrable Shares,
which agreement shall be in form, substance and scope customary for similar
offerings;

(E) if an underwriting agreement is entered into, cause the same to set forth
indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 5 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and

(F) deliver such documents and certificates as may be reasonably requested and
as are customarily delivered in similar offerings to the Holders of a majority
in principal amount of the Registrable Shares being sold and the managing
underwriters, if any;

(xiii) make available for inspection by any underwriter participating in any
disposition pursuant to a Registration Statement, Selling Holders’ Counsel and
any accountant retained by a majority in principal amount of the Registrable
Shares being sold, all financial and other records, pertinent corporate
documents and properties or assets of the Company reasonably requested by any
such persons, and cause the respective officers, directors and any other agents
of the Company to supply all information reasonably requested by any such
representative, underwriter, counsel or accountant in connection with a
Registration Statement, and make such representatives of the Company available
for discussion of such documents as shall be reasonably requested by the
Company; provided, however, that the Selling Holders’ Counsel, if any, and the
representatives of any underwriters will use commercially reasonable efforts, to
the extent reasonably practicable, to coordinate the foregoing inspection and
information gathering and to not materially disrupt the Company’s business
operations;

(xiv) a reasonable time prior to filing any Registration Statement, any
prospectus forming a part thereof, any amendment to such Registration Statement,
or amendment or supplement to such prospectus, provide copies of such document
to the underwriter(s) of an Underwritten Offering of Registrable Shares; within
five Business Days after the filing of any Registration Statement, provide
copies of such Registration Statement to Selling Holders’ Counsel; not include
in any amendment or supplement to such documents any information about the
selling Holders or any change to the plan of distribution of Registrable Shares
that would limit the method of distribution of the Registrable Shares unless
Selling Holders’ Counsel has been advised in advance and has reasonably approved
such information or change; and make the representatives of the Company
available for discussion of such document as shall be reasonably requested by
the Selling Holders’ Counsel, if any, on behalf of such Holders, Selling
Holders’ Counsel or any underwriter;

(xv) furnish to each Holder, if it has a due diligence defense under the
Securities Act, and to each underwriter, if any, a signed counterpart, addressed
to such Holder or underwriter, of (i) an opinion or opinions of counsel to the
Company and (ii) if eligible under SAS 72, a comfort letter or comfort letters
from the Company’s independent public accountants, each in customary form and
covering such matters of the type customarily covered by opinions or

 

8



--------------------------------------------------------------------------------

comfort letters, as the case may be, as the Holders of a majority of the
Registrable Shares included in such offering or the managing underwriter or
underwriters therefor reasonably requests;

(xvi) use its best efforts to cause all Registrable Shares to be listed on any
national securities exchange;

(xvii) otherwise comply with all applicable rules and regulations of the
Commission and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least 12 months which shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

(xviii) cooperate and assist in any filings required to be made with the FINRA
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter” that is required
to be retained in accordance with the rules and regulations of the FINRA); and

(xix) the Company may (as a condition to a Holder’s participation in a Shelf
Registration) require each Holder of Registrable Shares to furnish to the
Company such information regarding the Holder and the proposed distribution by
such Holder of such Registrable Shares as the Company may from time to time
reasonably request in writing.

Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the type described in
Section 4(a)(v) hereof, such Holder will forthwith discontinue disposition of
Registrable Shares pursuant to a Registration Statement relating to such
Registrable Shares until such Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 4(a)(v) hereof, and, if so
directed by the Company, such Holder will deliver to the Company (at the
Company’s expense) all copies in such Holder’s possession, other than permanent
file copies then in such Holder’s possession, of the prospectus covering such
Registrable Shares current at the time of receipt of such notice.

Section 5. Indemnification.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each Holder, and the respective officers, directors, partners,
employees, representatives and agents of any such Person, and each Person (a
“Controlling Person”), if any, who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any of the foregoing
Persons, as follows:

(i) against any and all loss, liability, claim, damage, judgment, actions, other
liabilities and expense whatsoever (the “Liabilities”), as incurred, arising out
of any untrue statement or alleged untrue statement of a material fact contained
in any Registration Statement (or any amendment or supplement thereto) pursuant
to which Registrable Shares were registered under the Securities Act, including
all documents incorporated therein by reference, or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact contained in any
prospectus (or any amendment or supplement thereto) or the omission or alleged
omission therefrom at such date of a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

 

9



--------------------------------------------------------------------------------

(ii) against any and all Liabilities, as incurred, to the extent of the
aggregate amount paid in settlement of any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 5(d) below) any such settlement is effected with the written consent of
the Company; and

(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by any indemnified party), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any
Liabilities to the extent arising out of any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with written information furnished to the Company by the Holder expressly for
use in a Registration Statement (or any amendment thereto) or any prospectus (or
any amendment or supplement thereto).

(b) Indemnification by the Holders. Each Holder severally, but not jointly,
agrees to indemnify and hold harmless the Company and the other selling Holders,
and each of their respective officers, directors, partners, employees,
representatives and agents, and each of their respective Controlling Persons,
against any and all Liabilities described in the indemnity contained in
Section 5(a) hereof, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendment thereto) or any prospectus included therein (or any
amendment or supplement thereto) in reliance upon and in conformity with written
information with respect to such Holder furnished to the Company by such Holder
expressly for use in the Registration Statement (or any amendment thereto) or
such prospectus (or any amendment or supplement thereto); provided, however,
that no such Holder shall be liable for any claims hereunder in excess of the
amount of net proceeds received by such Holder from the sale of Registrable
Shares pursuant to such Registration Statement.

(c) Notices of Claims, etc. Each indemnified party shall give notice as promptly
as reasonably practicable to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure so to notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement. An
indemnifying party may participate at its own expense in the defense of such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying party or parties be liable
for the fees and expenses of more than one counsel (in addition to any local
counsel) separate from their own counsel for all indemnified parties in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
No indemnifying party shall, without the prior written consent of the
indemnified parties, acting reasonably, settle or compromise or consent to the
entry of any judgment with respect to any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whosoever in respect of which indemnification or contribution could be
sought under this Section 5 (whether or not the indemnified parties are actual
or potential parties thereto), unless such settlement, compromise or consent
(i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.

 

10



--------------------------------------------------------------------------------

(d) Indemnification Payments. If at any time an indemnified party shall have
requested an indemnifying party to reimburse the indemnified party for fees and
expenses of counsel, such indemnifying party agrees that it shall be liable for
any settlement of the nature contemplated by Section 5(a)(ii) effected without
its written consent if (i) such settlement is entered into more than 45 days
after receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.

(e) Contribution. If the indemnification provided for in this Section 5 is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any Liabilities referred to therein, then each indemnifying party
shall contribute to the aggregate amount of such Liabilities incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the Holders on the other
hand in connection with the statements or omissions which resulted in such
Liabilities, as well as any other relevant equitable considerations.

The relative fault of the Company on the one hand and the Holders on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 5 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 5. The aggregate
amount of Liabilities incurred by an indemnified party and referred to above in
this Section 5 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 5, each Person, if any, who controls the a Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as a Holder, and each
director of the Company, and each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Company.

Section 6. Market Stand-Off Agreement. Each Holder hereby agrees that it shall
not, directly or indirectly sell, offer to sell (including without limitation
any short sale), pledge, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Registrable
Shares or other Common Stock or any securities convertible into or exchangeable
or exercisable for Common Stock then owned by such Holder (other than to
permitted transferees of the Holder who agree to be similarly bound) for up to
60 days following the date of an underwriting agreement with respect to an
underwritten public offering of the Company’s securities; provided, however,
that:

(a) the restrictions above shall not apply to Registrable Shares sold on the
Holder’s behalf to the public in an Underwritten Offering pursuant to such
Registration Statement; and

 

11



--------------------------------------------------------------------------------

(b) all officers and directors of the Company then holding Common Stock or
securities convertible into or exchangeable or exercisable for Common Stock
enter into similar agreements for not less than the entire time period required
of the Holders hereunder.

In order to enforce the foregoing covenant, the Company shall have the right to
place restrictive legends on the certificates representing the securities
subject to this Section 6 and to impose stop transfer instructions with respect
to the Registrable Shares and such other securities of each Holder (and the
securities of every other Person subject to the foregoing restriction) until the
end of such period.

Section 7. Termination; Survival. The rights of each Holder under this Agreement
shall terminate upon the date that all of the Registrable Shares cease to be
Registrable Shares. Notwithstanding the foregoing, the obligations of the
parties under Sections 5 and 6 of this Agreement shall remain in full force and
effect following such time.

Section 8. Miscellaneous.

(a) Covenants Relating To Rule 144. For so long as the Company is subject to the
reporting requirements of Section 13 or 15 of the Securities Act, the Company
covenants that it will use its commercially reasonable efforts to file the
reports required to be filed by it under the Securities Act and Section 13(a) or
15(d) of the Exchange Act and the rules and regulations adopted by the
Commission thereunder. If the Company ceases to be so required to file such
reports, the Company covenants that it will use its commercially reasonable
efforts, upon the request of any Holder of Registrable Shares, to make publicly
available such information as is necessary to permit sales pursuant to Rule 144
under the Securities Act and (b) take such further action that is reasonable in
the circumstances to the extent required from time to time to enable such Holder
to sell its Registrable Shares without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time.

(b) No Inconsistent Agreements. The Company has not entered into and the Company
will not after the date of this Agreement enter into any agreement which is
inconsistent with the rights granted to the Holders of Registrable Shares
pursuant to this Agreement or otherwise conflicts with the provisions of this
Agreement. The rights granted to the Holders hereunder do not and will not for
the term of this Agreement in any way conflict with the rights granted to the
holders of the Company’s other issued and outstanding securities under any such
agreements.

(c) Expenses. All Registration Expenses incurred in connection with any
Registration Statement shall be borne by the Company, whether or not any
Registration Statement related thereto becomes effective.

(d) Amendments and Waivers. The provisions of this Agreement may be amended or
waived at any time only by the written agreement of the Company and the Holders
of a majority of the Registrable Shares; provided, however, that the provisions
of this Agreement may not be amended or waived without the consent of the
Holders of all the Registrable Shares adversely affected by such amendment or
waiver if such amendment or waiver adversely affects a portion of the
Registrable Shares but does not so adversely affect all of the Registrable
Shares; provided, further, that the provisions of the

 

12



--------------------------------------------------------------------------------

preceding provision may not be amended or waived except in accordance with this
sentence. Any waiver, permit, consent or approval of any kind or character on
the part of any such Holders of any provision or condition of this Agreement
must be made in writing and shall be effective only to the extent specifically
set forth in writing. Any amendment or waiver effected in accordance with this
paragraph shall be binding upon each Holder of Registrable Shares and the
Company.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, registered first-class
mail, facsimile or any courier guaranteeing overnight delivery (a) if to a
Holder, at the most current address given by such Holder to the Company by means
of a notice given in accordance with the provisions of this Section 8(e) and
(b) if to the Company, to Apollo Commercial Real Estate Finance, Inc., c/o
Apollo Global Management, LLC, 9 West 57th Street, 43rd Floor, New York, NY
10019, Attention: Stuart A. Rothstein (facsimile: (646) 219-3826).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; two Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
and on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.

(f) Successor and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
the initial Holders who purchase Shares from the Initial Purchaser pursuant to
the Purchase Agreement, as well as any subsequent Holders. If any transferee of
any Holder shall acquire Registrable Shares, in any manner, whether by operation
of law or otherwise, such Registrable Shares shall be held subject to all of the
terms of this Agreement, and by taking and holding such Registrable Shares such
person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including the restrictions on
resale set forth in this Agreement and such person shall be entitled to receive
the benefits hereof.

(g) Specific Enforcement. Without limiting the remedies available to the
Holders, the Company acknowledges that any failure by the Company to comply with
its obligations under Section 2 hereof may result in material irreparable injury
to the Holders for which there is no adequate remedy at law, that it would not
be possible to measure damages for such injuries precisely and that, in the
event of any such failure, a Holder may obtain such relief as may be required to
specifically enforce the Company’s obligations under Section 2 hereof.

(h) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(i) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(j) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(k) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

[SIGNATURE PAGE FOLLOWS]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

APOLLO COMMERCIAL REAL ESTATE FINANCE, INC. By:  

/s/ Stuart A. Rothstein

Name: Stuart A. Rothstein Title:   Chief Financial Officer, Treasurer and
Secretary J.P. MORGAN SECURITIES LLC By:  

/s/ Ray Craig

Name: Ray Craig Title:   Executive Director

 

Registration Rights Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

HOLDERS

 

Name of the Holder

   Number of Registrable
Shares Held   

Address of the Holder

           